NO. 12-09-00229-CV

                        IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS
                                                   §
IN RE: JIMMY RAY RIGSBY,
RELATOR                                            §    ORIGINAL PROCEEDING

                                                   §

                                   MEMORANDUM OPINION
        Relator, Jimmy Ray Rigsby, seeks a writ of mandamus against Respondent, the Honorable
Reba D. Squyres, District Clerk of Angelina County, Texas, directing her to file his petition for
expunction of records pursuant to Texas Code of Criminal Procedure, article 55.01. We deny the
writ.
        The district clerk has a ministerial duty to accept and file all pleadings presented for filing.
In re Simmonds, 271 S.W.3d 874, 879 (Tex. App.–Waco 2008, orig. proceeding); In re Bernard,
993 S.W.2d 453, 454 (Tex. App.–Houston [1st Dist.] 1999, orig. proceeding) (O’Connor, J.,
concurring). But a court of appeals has no authority to issue writs of mandamus against a district
clerk except to protect its jurisdiction. See TEX . GOV ’T CODE ANN . § 22.221(a) (Vernon 2004)
(providing that each court of appeals or a justice of a court of appeals may issue a writ of mandamus
and all other writs necessary to enforce the jurisdiction of the court); see also TEX . GOV ’T CODE
ANN . § 22.221(b)(1) (Vernon 2004) (providing that each court of appeals may issue writs of
mandamus against a judge of a district or county in the court of appeals district).
         Here, Relator alleges that Respondent failed to file the documents he presented for filing,
including a petition for expunction.1 However, he does not contend, and we cannot conclude, that
Respondent has interfered with this court’s jurisdiction. Therefore, we are without jurisdiction to
consider Relator’s petition. See In re Bernard, 993 S.W.2d at 454. Accordingly, Relator’s petition
for writ of mandamus is dismissed.




                                                                            SAM GRIFFITH
                                                                                Justice


Opinion delivered September 2, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




         1
           Attached to Relator’s mandamus petition are what appear to be copies of the documents Respondent returned
to him. Although the file mark is almost illegible, we can see that the documents have been stamped “filed.” Relator
points out that there is no signature of the clerk and no handwritten cause number on the returned documents. However,
there is a handwritten initial beside the file mark, which is a common manner of identifying the deputy clerk who
processed the document for filing. Consequently, we cannot say that Respondent did not file Relator’s documents.

                                                           2